Citation Nr: 9901007	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-32 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel



INTRODUCTION

The veteran has active service from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO) which denied 
service connection for bilateral hearing loss with tinnitus.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefit sought on appeal.  The veteran maintains that he is 
disabled by bilateral hearing loss with tinnitus caused by 
noise exposure and an ear infection during active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for bilateral hearing loss with tinnitus 
is well grounded.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veterans bilateral hearing loss with tinnitus and his period 
of active service.

CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
bilateral hearing loss with tinnitus is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.  For purposes of a 
hearing loss claim, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a).

The veteran asserts that during service he was exposed to 
loud noise from heavy machinery and artillery.  His 
statements are presumed to be credible for purposes of 
determining whether his claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).  See also 38 U.S.C.A. 
§ 1154(b).  He further asserts that during his active service 
he noticed ringing in his ears on numerous occasions and that 
such ringing has continued until the present.  He maintains 
that he now experiences bilateral hearing loss and that such 
hearing loss arises from the ringing in his ears and an ear 
infection experienced in service.  Service medical records 
confirm that the veteran experienced an ear infection in 
January 1943, which was associated with a cold.  The service 
records, however, do not contain a medical diagnosis of 
hearing loss.  Nor do the records contain any complaints of 
ringing in the ears by the veteran during service.  The 
records note scores of 15/15 in both ears on hearing tests in 
March 1944 and at his separation exam in November 1945.

There are no medical records indicating hearing loss in the 
intervening years between the veterans separation from 
service and March 1996 when an audiological evaluation was 
conducted by the veterans private physician.  This 
evaluation revealed diminished hearing capacity in both ears, 
particularly at higher frequencies.  In March 1997, an 
authorized audiological evaluation was performed, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
40
55
55
LEFT
50
50
55
65
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The veteran reported exposure to artillery and heavy 
equipment during service, occupational noise exposure 
(maintenance work) for 30 years and recreational noise 
exposure (hunting).  The medical examiner diagnosed 
moderately severe bilateral sensorineural hearing loss and 
tinnitus.

The record is devoid of any competent medical evidence 
linking either the noise exposure or ear infection which 
occurred during service to the veterans current condition.  
The veteran relies upon his own hypothesis that a connection 
exists between the noise exposure and/or ear infection and 
his hearing loss fifty years later.  This is not sufficient 
to establish the nexus component of a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (veteran 
cannot rely upon his own opinions as to medical matters); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, the veteran is not entitled to the presumption 
that hearing loss arises from service where it occurs within 
a year of service separation, since the first diagnosis did 
not occur until over fifty years after service.  See 
38 C.F.R. §§ 3.307, 3.309(a).

In his appeal, the veteran relies on Cartwright v. Derwinski, 
2 Vet. App. 24 (1991), for the arguments that his own 
statements in support of service connection should be 
considered and he should be accorded the benefit of the 
doubt.  The instant case is readily distinguishable from 
Cartwright.  In Cartwright, the United States Court of 
Veterans Appeals held that in determining whether the veteran 
was entitled to service connection, the Board was required to 
consider and assess the credibility of the veterans 
statements that he had been continuously treated for asthma 
since separation from the service.  However, the veteran in 
Cartwright, who sought service connection for asthma, had 
also produced medical records from service showing a 
diagnosis during service of acute bronchial asthma and a 
report of recurring asthma for one year prior to separation.  
Thus, his statements regarding his symptoms were additional 
evidence of a medical condition which had been diagnosed 
during service.  In contrast, the veteran in the instant 
claim was not diagnosed with hearing loss until March 1996, 
some fifty years after separation from service.  His argument 
that his hearing loss is linked to either noise exposure or 
an ear infection during service is uncorroborated by any 
medical evidence.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss with tinnitus 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
